DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 6,427,743) in view of JP’784 (JP 2015-089784).
Regarding claim 1, Fig. 5 of Ueyoko et al. teaches a pneumatic tire comprising a pair of annular bead areas, a pair of sidewalls, a carcass ply, and an inner liner.  The carcass ply is composed steel cords embedded in a topping rubber.  The inner liner is arranged between the carcass ply (6A) and an interior side of the tire and is made of butyl rubber, corresponding to the claimed air impermeable layer. The tire of Ueyoko has a crown portion arranged between the pair of sidewalls as this is a basic structure of a tire.
In each bead area, the tire includes an insulation rubber 10 which corresponds to the claimed first layer of rubber material and a chafer rubber 12 which corresponds to the claimed second layer of rubber material.  In Fig. 5, each of the insulation rubber and the chafer rubber extends substantially across a full width of the corresponding bead ring.  The insulation rubber is adjacent to the carcass ply and the chafer rubber is adjacent to the insulation rubber. The insulation rubber (“first layer of rubber material”) extends to an inner terminal end that overlaps an outer terminal end of an inner liner ply (FIG.5).  Further, Ueyoko teaches the inner liner 9  is made of butyl rubber for excellent airtightness (col. 5, lines 9-20) which satisfies “the innerliner ply being an air impermeable layer” required by claim 1. 
Ueyoko et al. does not recite the modulus of elongation of the second layer of rubber is equal to or greater than substantially 125% of the modulus of elongation of the first layer of rubber material, where the modulus of elongation for the first layer of rubber (i.e. insulation rubber) is 3 to 6 MPa and the modulus of elongation for the second layer of rubber (i.e. chafer rubber) is 6 to 8 MPa; however, the tire of Ueyoko et al. satisfying the claimed limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ueyoko et al. teaches the chafer rubber (the second layer of rubber material) having a 100% modulus of 5394 kPa to 6963 kPa, which is 5.394 MPa to 6.963 MPa (col. 4, lines 44-45) and the insulation rubber (the first layer of rubber) having a 100% modulus of 1470 kPa to 4606 kPa, which is 1.470 MPa to 4.606 MPa (col. 4, lines 36-37).
Ueyoko et al. does not recite a second liner ply; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko with a second inner liner ply such that before engaging the inner line ply, the first layer of rubber material overlaps a second liner ply which is formed of rubber material because JP’784 teaches a pneumatic tire comprising an inner liner 9 on an inner surface of the pneumatic tire to prevent air from leaking to the outside of the tire and a tie rubber 10 (“a second liner ply”) for bonding the inner liner 9 to a carcass layer (Fig. 1) wherein an end portion of the tie rubber 10 is axial outer than an end portion of the inner liner 9 and the insulation rubber (“first layer of rubber material”) of Ueyoko extends to an inner terminal end that overlaps an outer terminal end of an inner liner ply (FIG.5). 
Regarding claim 2, Ueyoko et al. does recite the modulus of elongation of the second layer of rubber is equal to 150% to 250% of the modulus of elongation of the first layer of rubber material; however, the tire of Ueyoko et al. satisfying this claimed limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ueyoko et al. teaches the chafer rubber (the second layer of rubber) having a 100% modulus of 5394 kPa to 6963 kPa, which is 5.394 MPa to 6.963 MPa (col. 4, lines 44-45) and the insulation rubber (the first layer of rubber) having a 100% modulus of 1470 kPa to 4606 kPa, which is 1.470 MPa to 4.606 MPa (col. 4, lines 36-37).
Regarding claim 3, Ueyoko et al. does recite the modulus of elongation of the second layer of rubber is equal to or greater than substantially 200% of the modulus of elongation of the first layer of rubber material; however, the tire of Ueyoko et al. satisfying this claimed limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ueyoko et al. teaches the chafer rubber (the second layer of rubber) having a 100% modulus of 5394 kPa to 6963 kPa, which is 5.394 MPa to 6.963 MPa (col. 4, lines 44-45) and the insulation rubber (the first layer of rubber) having a 100% modulus of 1470 kPa to 4606 kPa, which is 1.470 MPa to 4.606 MPa (col. 4, lines 36-37).
Regarding claim 5, the insulation rubber 10 (“the first layer of rubber material”) in FIG. 5 satisfies the claimed limitation.
Regarding claim 6, FIG. 5 satisfies the claimed limitation.  The reinforcing cord layer 20 corresponds to the claimed reinforcement ply. 
Regarding claim 7, FIG. 5 satisfies the claimed limitation.  The bead apex 8 corresponds to the claimed rubber filler.  
Regarding claim 8, FIG. 5 satisfies the claimed limitation.  A portion of the insulation rubber 10 is located below a bead core 5. 
Regarding claim 9, FIG. 5 satisfies the claimed limitations.
Regarding claims 11-12, the chafer rubber 12 (“the second layer of rubber material”) in FIG. 5 satisfies the claimed limitations.
Regarding claim 13, FIG. 1 and FIG. 5 each reasonably teaches the full width of the bead ring being substantially 0 degrees from a rim sealing portion of the bead area.  
Regarding claim 14, FIG. 5 teaches a bead core extending in an axial direction of the tire. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 6,427,743) in view of JP’784 (JP 2015-089784), as applied to claim 1, and further in view of US’467 (US 6,079,467).
Regarding claim 15, Ueyoko et al. does not recite the claimed thicknesses for the insulation rubber (the first layer of rubber) and the chafer rubber (the second layer of rubber).  However, FIG. 5 of Ueyoko et al. illustrates a distance from the carcass ply to the inner radial side of the tire consisting of the insulation rubber and the rubber chafer.  The thickness of the insulation rubber is slightly less than the thickness of the rubber chafer.  US’467 teaches a distance from the carcass ply to an inner radial side of the tire having a thickness T4. The minimum rubber thickness T4 is 1.0 to 6.0 times the maximum diameter K of the carcass cord (col. 5, lines 39-42).  And, Ueyoko et al. teaches a carcass cord diameter = 0.8 mm (table in column 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with a thickness of the insulation rubber (the first layer of rubber) substantially 1 mm thick and up to substantially 50% of a distance from the carcass ply and to the inner radial side of the tire and a thickness of the chafer rubber (the second layer of rubber) at least substantially 1 mm thick and up an amount that fills the remaining distance between the carcass ply and to the inner radial side of the tire in combination with the first layer of rubber since FIG. 5 of Ueyoko et al. teaches a distance from the carcass ply to the inner radial side of the tire consisting of the insulation rubber and the chafer rubber, the thickness of the insulation rubber is slightly less than the thickness of the chafer rubber, and a carcass having a cord diameter = 0.8 mm, US’467 teaches the minimum rubber thickness T4 is 1.0 to 6.0 times the maximum diameter K of the carcass cord, and one of ordinary skill in the art would reasonably arrive at the claimed invention by applying the teaching related to T4 of US’467 to the tire of Ueyoko et al.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/29/2022